Willson, Judge.
I. Defendant’s first bill of exception attacks the legality of the term of the court at which his trial and conviction were had. It appears from the bill of exception that the court convened on the day fixed by law for its convening, and, because there was no business to be disposed of by the court that week, and because the grand jury had been summoned to appear on Monday of the second week of the term, the judge adjourned court until the next Monday—that is, until Monday of the second week of the term, at which time the court was again ■convened, the grand jury organized, and the business before the ■court proceeded with during the remainder of the term.
In this action of the court we perceive no error. It was within the power of the judge to adjourn his court for the reasons and for the time stated. Such action was not in violation of any law of this State, and did not in any way affect the legality of said term of his court.
II. There are no exceptions to the charge of the court, nor is it in any respect objectionable. It explains to the jury, clearly and correctly, all the law applicable to the facts of the case. Defendant’s counsel requested several special charges, which the *136court properly refused. None of these special charges were applicable to or warranted by the evidence.'
Opinion delivered October 27, 1886.
That the defendant is guilty of murder in the first degree is' conclusively established by both direct and circumstantial evidence. He murdered his wife under circumstances evincing a sedate, deliberate mind, and a formed design to do the act. It' was a most inhuman, cruel and dastardly murder, fully justifying the extreme penalty assessed by the jury. The judgment is: affirmed.

Affirmed.